Citation Nr: 1820289	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rate of payment of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) educational payments in excess of 80 percent.  




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2008 to August 2009 and from September 2009 to September 2010 with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA), which denied a rate of payment of higher than 80 percent for the Veteran's Post 9/11 GI Bill education benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The amount of educational assistance payable under 38 U.S.C. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640 (a).

In this case, the Veteran clearly has approximately 29 months of active duty for VA Post 9/11 GI Bill benefits purposes.  Based on this active duty, the RO determined that he was entitled to payment of these benefits at the 80 percent (but no higher) level.  However, the Veteran has alleged that he had additional periods of active duty after September 10, 2011, which amounted to approximately 310 days (i.e. a little more than 10 additional months).  In support of this allegation, he submitted copies of a number of different orders to duty he received while serving in the Reserves.

The record shows that the RO made an initial attempt to verify whether these additional reported service periods constituted creditable active duty service for purposes of payment of Post 9/11 GI Bill benefits.  The RO did this by sending the dates, the required duration of service and order numbers found on the orders submitted by the Veteran to the U.S. Army Reserve and requesting verification as to whether these periods of service did constitute creditable active duty.  In response, the U.S. Army Reserve indicated that it was not able to confirm any of this service.  However, in his response, the contact from the Army Reserve appeared to indicate that the request for verification had not contained any supporting verification and had not noted how each period of duty was characterized by the Army (e.g. active duty for training (ADT), annual training (AT), other training duty (OTD)).  This suggests that the U.S. Army Reserves may be able to verify whether or not the additional service periods reported by the Veteran do constitute credible active duty for purposes of payment of VA Post 9/11 GI Bill Benefits purposes.  Consequently, on remand, the AOJ should make a new, more specific request to the U.S. Army Reserve to verify whether the duty reported by the Veteran does constitute creditable active duty service.  

Also, in a statement accompanying his July 2019 Form 9, the Veteran indicated that his leave and earnings statements (LES) corresponding to the periods in question were available to verify that he completed each period of duty.  The Board notes that it is not permitted to access this information directly (i.e. this development action must be performed by the AOJ).  Thus, if necessary, the AOJ should also obtain the Veteran's leave and earnings statements for the time periods in question from the Defense Finance and Accounting Service (DFAS) to attempt to verify the completion of the duty and the type of duty involved for each service period.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate measures to attempt to verify whether the Veteran completed additional active duty for purposes of payment of Post 911 GI Bill benefits.  The verification efforts should focus on the duty periods covered by orders submitted by the Veteran. These orders are dated June 2002 (13 days); February 2003 (103 days); April 2003 with amended order from June 2003 (21 days); July 2006 (60 days); August 2007 with amended order from September 13, 2007 (21 days); and September 28, 2007 with amended order dated October 2007 (92 days).  

In order to verify the completion of the duty periods noted in the orders listed above and to determine whether any completed periods constituted active duty for purposes of payment of Post 911 GI Bill benefits, the AOJ should:

A) Ask the Veteran to submit any additional information, which will help verify the completion of the duty he performed under the orders noted above and/or the type of duty he performed under the orders noted above, including any pertinent records from the Defense Finance and Accounting Service (DFAS), 

B) Make a request for verification from the appropriate point of contact at the U.S. Army Reserve.  This request should include all information needed in order for the U.S. Army to Reserve to verify completion of the service periods performed under the orders submitted by the Veteran and whether such service periods constituted active duty for purposes of payment of Post 911 GI Bill benefits.  The information provided to the U.S. Army Reserve may include copies of the specific orders submitted by the Veteran; a listing of the type of service that was to be performed under each order (e.g. active duty for training (ADT), initial active duty for training (IADT), annual training (AT), other training duty (OTD) etc.) and any other information that might help verify the completion of the duty and nature of the duty.  

C) If necessary, obtain the Veteran's leave and earnings statements from DFAS pertaining to the time periods covered by the Veteran's orders dated June 2002 (13 days); February 2003(103 days); April 2003 with amended order from June 2003 (21 days); July 2006 (60 days); August 2007 with amended order from September 13, 2007 (21 days); and September 28, 2007 with amended order dated October 2007 (92 days).  

D) Conduct any other necessary development to determine whether any completed duty periods under the Orders submitted by the Veteran constituted active duty for purposes of payment of Post 911 GI Bill benefits.

2.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




